 BURROUGHS CORPORATION571Burroughs Corporation and Graphic Arts Internation-alUnion Local No. 162-B.Case 10-CA-10482November 1, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn April 30, 1974, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel has filed an answering brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief 2and has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge.REMEDYRespondent has not excepted to the Administra-tive Law Judge's finding that it unlawfully failed orrefused to bargain with the Union with respect to thedecision to close its Birmingham, Alabama, plant.However, it does except to those portions of the Ad-ministrative Law Judge's recommended Order whichrequire a reopening of the plant and the payment ofbackpay. We find merit in these exceptions.The Administrative Law Judge, as fully set forth inhis recommended Order, would order Respondent,inter alia,to reopen its plant. Alternatively, shouldsuch a reopening become impossible, impracticable,or unfeasible for no reason attributable to Respon-dent, he would require Respondent to establish apreferential list for displaced employees at its loca-tions throughout the continental United States andshoulder the burden of reasonable cost of their relo-cation. The Administrative Law Judge's recommend-ed Order also requires Respondent to pay backpay toemployees commencing 5 days after their uncondi-iGeneral Counsel'smotion to strike Respondent's exceptions and brief ishereby deniedas without ment2TheRespondent has requested oral argument This request is herebydenied as the record,the exceptions and the briefs adequately present theissues and the positions of the partiesJRespondent excepts to certain commentsby theAdministrative LawJudge which it contends constitute an erroneous holding that Respondentacted out of an unlawful discriminatory motive when it closed the Birming-ham plant The General Counsel does not contend nor would the recordsupport a finding that Respondent acted out of an unlawful discriminatorymotive Accordingly,we do not adopt any findings by the AdministrativeLaw Judge to the contrarytional offer of reinstatement.The Administrative Law Judge correctly notes thatthe Board is reluctant to order the resumption of op-erations. This reluctance is especially strong where,as here, the closing is for nondiscriminatoryreasons.Respondent has shipped some of its equipment toother places to replace old equipment in those plants.Itdoes not own theBirminghamplant and at thetime of the closing its lease had only a short time torun. A requirement that it reopen its plant would ap-parently require it to extend or renew an expiringlease and to move equipment from other plants leav-ing gaps in those plants. In our opinion, such a re-quirement is excessively burdensome. Moreover, theAdministrative Law Judge's contingency remedy ofrequiring Respondent to offer the employees jobs atother plants, together with relocation expenses, alongwith the other remedial provisions in his recommend-ed Order, is adequate to remedy the unfair laborpractices.4Accordingly, we conclude that the plantreopening remedy is not warranted in this case andtherefore we will not adopt this part of the Adminis-trative Law Judge's recommended Order.'As to backpay, it is settled Board policy not toaward backpay to striking employees until they makean unconditional offer to return to work. No suchoffer was made prior to the closing.6 Accordingly, weshall not order the payment of backpay herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard hereby orders that the Respondent,Burroughs Corporation, Birmingham, Alabama, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Failing and refusing to bargain in good faithwithGraphic Arts International Union Local No.162-B as the duly authorized and certified exclusivebargaining representative of Respondent's employeesAs the plantwas closed for economic reasons and has been closed forsome time,we donot believe any usefulpurposewould be servedby requir-ing further bargaining with respect to the decision to close the plantMember Fanningwould require thatRespondent bargain as to the deci-sion to closethe plantHe does not agree that no useful purpose would beserved by sucha requirement and notesthatRespondentdid notexcept tothis aspect of the Administrative Law Judge's recommended Order SeeArnold GraphicIndustries,Inc. 206 NLRB 327 (1973)Moreover,if,as hiscolleagues seem to fear,such bargainingis likely to be onlypro formait isMember Fanning's view that the Board should create a situation in whichmeaningful bargaining can take placeSee Bruce E Kronenberger and Her-bert Schoenbrod d/b/a American Needle & Novelty Company,206 NLRB 534(1973)RoyalPlating andPolishing Co,Inc,148 NLRB545 (1964), 152NLRB 619 (1965)Winn-Dixie Stores, Inc,147 NLRB788 (1964)s Since we are not ordering that the plant be reopened,we shall requirethatRespondent mail to all employees on the preferential hiring list copiesof the notice6 Royal Typewriter Company, aDivisionof Litton Business Systems, Inc,209 NLRB 1006 (1974)214 NLRB No. 88 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the appropriate collective-bargaining unit, con-cerning the subject of the cessation, discontinuance,or transfer of Respondent's printing operations in orfrom its Birmingham, Alabama, plant. The appropri-ate collective-bargainingunit isthe unit heretoforecertified by the Board, including production andmaintenance or other unit employees transferred to,or employees of that description otherwise employedat, the Birmingham storage or warehouse facility es-tablished by Respondent at 2600 Second AvenueSouth, Birmingham, Alabama, after said certifica-tion.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their right to self-organization, to form, join, orassist any labor organization, and to engage in otherconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to re-frain from any and all such activities.2.Take the following affirmative actions, neces-sary to effectuate the policies of the Act:(a)Place all striking employees at said plant whoapply for reinstatement on preferential hiring lists es-tablished by Respondent separately for each of itsother printing plants now in existence or hereafterestablished in the continental United States, with pri-ority of employment on each such list to said strikingemployees, in accordance with such system of senior-ityor other nondiscriminatory practice heretoforeapplied by Respondent in the conduct of its busi-ness; and thereafter offer such employees reinstate-ment and employment at each such plant as suchemployment becomes available and before other em-ployees are hired for such work, together with one-way expenses of travel thereto of said employee andhis dependents, and other necessary and reasonableexpenses of relocation; provided, that any suchemployee's failure to apply for or accept reinstate-ment and employment at any of such plants on suchpreferential basis shall not thereafter disqualify himfrom such preferential reinstatement and employ-ment at any other of Respondent's said plants, norshall it excuse Respondent from the requirement ofoffering him such reinstatement and employment, ona preferential basis, at such of its other said plants atwhich said employee has not theretofore been of-fered and refused such reinstatement and preferen-tial employment; but Respondent may remove fromeach such specific plant preferential hiring list thename of any employee who has been duly offered,but has refused or rejected, preferential employmentat that specific plant.(b)Mail to the last known addresses of all em-ployees on said preferential hiring list copies of theattached notice marked "Appendix,"' on forms pro-vided by the Regional Director for Region 10, aftersuch notices have been duly signed by authorizedrepresentatives of Respondent.(c)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the Board hereby re-serves to itself the right to modify the provisions ofthisOrder, if made necessary by circumstances notnow apparent.t In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail and refuse to bargain ingood faith with Graphic Arts InternationalUnion Local No. 162-B as the duly authorizedand certified exclusive bargaining representativeof our employees in the appropriate collective-bargaining unit, concerning the subject of thecessation,discontinuance, or transfer of ourprinting operations in or from our Birmingham,Alabama, plant. The appropriate collective-bar-gaining unit is the unit heretofore certified bythe Board, including production and mainte-nance or other unit employees transferred to, oremployees of that description otherwise em-ployed at, our Birmingham storage or ware-house facility.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their right to self-organization,to form, join, or assist any labor organization,and to engage in other concerted activities forthe purpose of collective bargaining or othermutual aid or protection, or to refrain from anyand all such activities.WE WILL place all striking employees at ourBirmingham plant, who apply for reinstatement,on preferential hiring lists separately for each ofour other printing plants now in existence orhereafter established in the continental UnitedStates,with priority of employment on each BURROUGHS CORPORATIONsuch list to said striking employees,in accor-dance with such system of seniority or othernondiscriminatory practice used by us in theconduct of our business;and WE WILL offer suchemployees reinstatement and employment ateach such plant as such employment becomesavailable and before other employees are hiredfor such work,together with one-way expensesof travel thereto of said employee and his depen-dents, and other necessary and reasonable ex-penses of relocation;provided that any suchemployee's failure to apply for or accept rein-statement and employment at any other of ourplants,on such preferential basis, shall notthereafter disqualify him from such preferentialreinstatement and employment,nor shall it ex-cuse us from the requirement of offering himsuch reinstatement and employment on a prefer-ential basis at such of our other plants at whichthe employee has not been offered and refusedsuch reinstatement and employment; but wemay remove from each such specific plant pref-erential hiring list the nameof any employeewho has been duly offered,but has refused orrejected, employment at that specific plant.BURROUGHS CORPORATIONDECISIONI.PRELIMINARYSTATEMENT; ISSUESSTANLEY N. OHLBAUM, Administrative Law Judge: Thisproceeding under the National Labor Relations Act asamended,29 U.S.C Sec.151et seq.( "Act" ), was broughton by complaint issued on January 28, 1974, by theBoard'sRegional Director for Region 10 growing out of acharge filed on November23, 1973,as amended on Janu-ary 18,1974, by the above Charging Party Union. It wastried before me in Birmingham,Alabama, onFebruary21-22, 1974,with all parties participating throughout bycounsel or other representative and afforded full opportu-nity to present evidence and contentions.At their request,General Counsel and Respondent were afforded adequatetime,initially over 1month,subsequently extended uponapplication,to submit briefs, which were filed on April 8,1974. Those briefs, as well as the entire record, have beencarefully considered.The principal issue here for decision is whether Respon-dent violated Section 8(a)(5) and(1) of theAct byrefusingto bargain with the Union as exclusive collective-bargain-ing representative of an appropriate unit of Respondent'semployees,concerningRespondent'sclosing down andtransfer elsewhere of its Birmingham,Alabama,printingfacility in November 1973. Related subordinate issues arediscussed below.For reasons to be explicated,I resolve thebasic issue in the affirmative,holding that Respondent'sactions violated Section 8(a)(5) and (1).573Upon the entire record and my observation of the testi-monial demeanor of the witnesses,Imake the following:FINDINGS AND CONCLUSIONSII. JURISDICTIONAt all materialtimes, Respondent was and is a Michigancorporation, with principalplace of business in Detroit,Michigan,and an office andplace of business in Birming-ham, Alabama,engaged in manufacture, sale, and distribu-tion of business forms and business equipment supplies. Inthe course and conduct of thatbusiness during the repre-sentativeyear immediatelypreceding issuanceof the com-plaint, Respondentsold and shipped finished products val-ued in excessof $50,000 directlyin interstate commerce tocustomers outsideof Alabama.I find thatat all material timesRespondenthas been andisan employerengaged in commerce and in operationsaffecting commercewithin themeaning of Section 2(6) and(7) of the Act; and that the Charging Party Unionhas at allof thosetimesbeen and is a labororganization within themeaning ofSection 2(5) of the Act.111.UNFAIR LABOR PRACTICESA. Facts as Found1.BackgroundRespondent manufactures and sells business machinesand business forms. It has maintained a printing plant andstorage facility-one of several geographically distributedthroughout the country-inBirmingham,Alabama, formany years; employees at that facility have been in its em-ploy forasmany as 20-30 years,the average length ofemployment of the40-45 employeesthere being around 14years. At the times here material,that printing plant facili-ty waslocatedat 220 South34th Street in Birmingham.2.Unionization and its sequelaeBy official secret ballotelectionconducted under theauspices of the Board'sRegionalDirectorfor Region 10 onFebruary 22, 1973, a majority of Respondent'sBirming-ham employeesin a conventionalproductionand mainte-nance unit,concededly appropriate for collectivebargain-ing, selectedand designated the Charging Party Union astheirexclusive representativefor collectivebargaining pur-suant tothe Act; and on March 2, 1973,theUnion wasformally socertifiedby theRegional Director in accor-dance withthe Act. The Unionhas continued as such rep-resentative at all times to and including the present.On or about May 3, 1973, Respondentinstituted a Bir-mingham warehousing or storagefacilityat 2600 SecondAvenue South, ancillaryto itsdescribedBirmingham print-ing plant six to seven or eightblocks away at 220 South34th Street.At variousmaterial times Respondent transfer-red employeesfrom its aforedescribedprinting plant bar-gaining unit to its saidnewlyinstitutedwarehousing orstorage facility,where Respondent concedestheywere uti-lized and "assignedto work." 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDCollectivebargaining between Respondent and theUnion commenced on May31, 1973.At all times duringthose negotiations-that is, until theveryend, under cir-cumstances to be described-the production and mainte-nance employees at the 2600 Second Avenue South ware-house facility were considered and treated by the parties asmembers of the bargaining unit and were included there-In.'Although tentative accords were reached by the partieson various noneconomic topics,no full and final overallcontract was arrived at or executedby mid-September1973, and on September 20 the unit employees went out onstrike,picketing both of the aforedescnbed work locations.No meetings took place between Respondent and theUnion between September18 (2 daysbefore the strikestarted)and November7, 1973.On or about November 2,a meeting was called andheld byRespondent with its em-ployees'bargaining representatives(i.e., the Union and theemployees'committee)onNovember7,1973.InRespondent's own words,as reducedby it towriting (p. 1of November12, 1973,letter to Union from J. F. Rosier,Jr.,Respondent's director of employee relations and corpo-rate employee & industrial relations;part of G.C. Exh. 2):The Companyrequested the meeting and opened itwith the following statement:We are here to notify you, as the Collective Bar-gaining Agent of the bargaining unit employees, ofour intention to permanently cease printing opera-tions at the Birmingham facility.This action is being taken solely upon business con-siderations.Declining sheet volume makes this ac-tion necessary. The trend began back in 1961 withthe switch from sheet produced cut forms to webproduced system sets and continuous forms.Some of the business reasons for closing Birming-ham are:The Birminghamleaseexpires in 1974.The plant cannot be expanded to accommodategrowth productsThe plant interior arrangement is the poorest ofall sheet plants.iThis matter was expressly discussed and agreed upon at the inception ofthe collective negotiations Thus, at the second negotiating meeting,held onor about June 5, the Union proposed and Respondent agreed that the em-ployees assigned to the new warehouse-to which,as already stated, someemployees of the printing plant had been shifted-be included in the bar-gaining unitWhen later negotiations reached the subject of seniority, thewarehouse employees were integrated into the seniority progressions, asshown on pIof G C Exh 3-aCompanyproposal,to which the Unionagreed.It is furtherto be noted thatRespondent's own proposed collectiveagreement of about August2, 1973, expresslydefines the bargaining unit toinclude the production and maintenance personnel employed at the newlyestablished warehouse as well as at the printing plant(G C Exh3, p I. sec2, and sec 3, "5") AndRespondent's same proposed agreement makesexpress provision for a union bulletin board at "the Birmingham Ware-house" as well as at the "Birmingham Plant"(G C Exh 3, p 12)We are ready to discuss with you the effect of theplant closing on the bargaining unit employees.At this same(November7, 1973)meeting,Respondent'schief spokesman-Employee Relations Director Rosier ofDetroit-also, for the first time,"raised the question of therecently opened warehouse stating that we were of theopinion thatyour Union's certification does not extend tothe Birmingham warehouse since it was opened after theNLRB election and certification.Much discussion betweenthe parties took place on this point."(Id., p. 2.)As a sequel or consequence of Respondent'sNovember7 announcement to "cease printing operations"(id.,p.1) atits Birmingham printing plant,effective further negotiationceased,so that no agreement has been arrived at betweenthe parties.Picketing-by all except one employee,and in-cluding by all warehouse employees-continues at each oftheaforedescribedwork locations(aswellasatRespondent's sales office on 8th Avenue in Birmingham).Although General Counsel does not contend that Re-spondent bargained in bad faith prior to the commence-ment of the strike on September 20, he and the Unioninsist that that strike, "economic"in its inception,was con-verted to and has continued and been prolonged as an"unfair labor practice" strike byRespondent'sNovember 7announcement that it was "ceas[ing] printing operations"in Birminghamand byits refusal to bargain on that sub-ject.For reasons hereafter explicated,I agree.3.Respondent's principal contentionsa.Birmingham warehouse as an accretionGeneral Counsel urges, and Respondent disputes, thatthe described Birmingham warehouse was an "accretion"to the bargaining unit. In view of facts already found 2 andcircumstances and factors to be described, I find and con-clude that it was.As has been shown, shortly after certification of theUnion, Respondent instituted a storage or warehouse facil-ity in the proximity (six to seven or eight blocks) of itsBirmingham printing facility. Although Respondent as-signed and transferred employees-concededly membersof the bargaining unit-from its printing plant location tothe warehouse location, even had it not done so and evenhad it hired a full new crew to work at the warehouse,3such new crew could properly have been considered to bewithin the bargaining unit under the circumstances here.Leo A. Russ, called by General Counsel, testified that hehas been in Respondent's employ since 1955, almost 20years.His testimony establishes that around December1972 his Supervisor Chandler indicated to him that Re-spondent needed more space than was available at theprinting plant, and that subsequently Respondent acquired2Supra,including In 13Respondent'sDirector of Industrial Relations Rosier testified that, ofthe four warehouse employees,two had been transferred from the printingplant stock and shipping room, and the other two were only temporaries(vacationing college or university students) BURROUGHS CORPORATIONextra storage space at the nearby described "warehouse"facility. InMay 1973, Russ was transferred from his job as"stock handler" at Respondent's Birmingham printingplant to Respondent's newly instituted, nearby warehouse,under thesamejob title (i.e., "stock handler" ). At theprinting plant, his duties had been to receive and storemerchandise, and to pull and fill orders; at the warehouseitwas substantially the same. His supervisor at the ware-house remained Robert Chandler, the bindery and stock-room supervisor 4 at the printing plant. When extra helpwas needed at the warehouse, it came from the printingplant. Except for two part-time college students and sometemporary help to set up the warehouse, all of the employ-ees at the new warehouse came from the printing plant.The warehouse had the same hours and other terms andconditions of employment as the printing plant.WhenRuss was assigned to the warehouse, there was no changein his shift, hours, or other terms and conditions of em-ployment. He also continued to utilize the same equipmentto do his job, including a forklift and scales. (Unlike theprinting plant, however, there is a railroad siding at thewarehouse.) Russ continues to have the same payroll num-ber at the warehouse as he has had at the printing plant,and he still receives his paychecks from Chandler. Suppliesand equipment were interchanged with the printing plant.Russ continued to lunch with employees of that nearbyplant. After the opening of the warehouse, orders receivedat the printing plant were filled at the warehouse. The samebusiness forms produced by Respondent were maintainedat the warehouse as had been maintained in the pnntingplant stockroom (including "customized" forms). 5 Russ re-ceived no additional training before being assigned to thewarehouse.As has already been shown and found, from essentiallythe inception of the parties' negotiations they recognizedand treated the employees at the new warehouse as mem-bers of the bargaining unit, agreeing-and properly so-that they should be so regarded. As has been shown,Respondent's own proposals and draft agreements explic-itly so regarded and designated them. Indeed, at the trialthe chief of Respondent's negotiating team, Director ofEmployee Relations Rosier, testified that during the nego-tiations tentative agreements were reached on all noneco-nomic matters, including recognition, union shop, check-off, etc.; and that specific agreement was reached recogniz-ing the Union as representing the warehouse employees. Itwas not until November 7 when, accompanying its an-nouncement that it was "ceas[ing] printing operations atthe Birmingham facility," Respondent suggested that itsrecognition that the employees working at the warehouse4Also bindery foreman at the printing plant, according to General Coun-selwitnesses McKenzie (the union representative) and Compton5While Respondent contends that it stores a far larger quantity of busi-ness forms (notably "customized" forms) at the new Birmingham warehouselocation,including some never previously stocked at the Birmingham print-ing plant and also some general use business forms prepared mostly else-where than in Birmingham,and that some of its storage has been shifted toBirmingham, I do not regard these factors as being inconsistent with theemployees at theBirminghamwarehouse being members of the same bar-gaining unit as its Birmingham printing plant employees, particularly underthe circumstances here shown575were in the bargaining unit was not final on its part since ithad not signed a full formal collective agreement. Such asigned, formal collective agreement is not, however, a pre-requisite to inclusion of employees in a bargaining unit ifthey are indeed, in fact or in law, properly to be regardedas members of the bargaining unit, by accretion or other-wise. Respondent's consistent recognition of the warehouseemployees as bargaining unit members, over a period ofmonths during which they were in fact as such bargainedfor and about, imports a concession on Respondent's partof the propriety of so regarding them, particularly consid-ering the basic facts-including the circumstances underwhich the warehouse facility was established, its proximityto the printing plant, its assignment and transfer of em-ployees (bargaining unit members) and supervisor therefrom the printing plant, the substantial similarity if notidentity of their duties in both places, the integration oftheir duties in both places, the integration of the functionsas well as the personnel at both locations, the common ifnot identical bargaining interest of the employees in bothlocations, and the parties' consistent treatment of bothgroups without distinction as bargaining unit members intheir collective-bargaining negotiations.Under all of these circumstances, rejecting Respondent'scontentions to the contrary, I find and conclude thatRespondent's described Birmingham warehouse locationwas an accretion to its described Birmingham printingplant, and that the production and maintenance employeesat both of those locations were and are members of theappropriate bargaining unit here. Cf., e.g.,The Great A & PTea Co.,140 NLRB 1011 (1963).b.Respondent'sNovember7,1973, actionas a refusal tobargain about cessationof its printingplant in BirminghamRespondent concedes(supra)that it "requested the [No-vember7 1973]meeting and opened it with the followingstatement: `We are here to notify you . . of our intentionto permanently cease printing operations at the Birming-ham facility.This action is being taken solely upon busi-ness considerations. . . . We are ready to discuss with youthe effect of the plant closing on the bargaining unit em-ployees." Notwithstanding,Respondent now contends thatit stood ready at all times to discuss and negotiate with theUnion the subject of itscessationof its Birmingham print-ing operations, and not merelytheeffectthereof on theemployees. For reasons to be described,Iam of the viewand find that Respondent'sNovember 7 announcement to-gether with the totality of its actions constituted a failureand refusal to bargain with its employees'duly designatedrepresentative concerning its decision to discontinue itsBirmingham printing operations and to transfer them else-where.Following certification of theUnion,Respondent, asshown, opened a warehouse in the proximity of its Bir-mingham printing plant, and shifted to that warehouse cer-tainwork activities which unit employees had been per-forming at the printing plant.Thereafter,from May 31 tomid-September 1973, the Respondent and the Union bar-Even in an otherwise aborted January23, 1974,meeting 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDgained inconclusively but without reaching impasse. Nobargaining took place between September 20, when theemployees went out on strike, and November 7, 1973,when Respondent announced the closing of its Birming-ham printing plant-butnotitswarehouse 7 -and that itwas "ready to discuss with you theeffectof the plant clos-ing on the bargaining unit employees" (emphasis supplied).If there is any doubt from Respondent's quoted an-nouncement at the November 7 meeting that it intended tolimit negotiation to "the effect of the plant closing" and toavoid negotiation concerning its decision to "cease printingoperations" at Birmingham, that doubt is dispelled by theattendant circumstances and credited testimony of witness-es on both sides.When Respondent made its quoted announcement re-garding cessation of its Birmingham printing operations atthe November 7 meeting-which Respondent had called-itcame as a bombshell surprise to the employees and theUnion,8 to whom no such possibility had in any way beenpreviously intimated. Although, in view of Respondent'sannounced limitation of the scope of the negotiations itwas willing thereupon to enter as being only the "effect ofthe plant closing," the Union entered into initial discus-sions on the latter subject-encompassing such matters asseverance pay and job transfers, as to all of which no con-sensus has emerged in the long interval since that time-this by nomeansconstituted a waiver or abandonment bythe Union of any requirement resting on Respondent tobargain on the subject of the precipitate cessation of itsBirmingham printing operations. When the November 7negotiating session rapidly closed, with employees in astate described as "shock," it was with the understandingthat it be resumed the following day to afford the employ-ees an opportunity to formulate a position. At the negotiat-ing meeting on the following day, November 8, employeenegotiating spokesman McKenzie (the union representa-tive) asked Respondent's chief negotiator Rosier (directorof employee relations) whether the printing plant would beclosing down if the Union had accepted the Company'slast offer. Rosier's answer was in the negativeWhen Mc-Kenzie inquired whether the plant would remain open ifthe Union now accepted the Company's offer, Rosier re-plied that it was too late.9 Rosier also indicated that thenewly established Birmingham warehouse would remain7Respondent's Birmingham storage facility or "warehouse"is still in op-eration8Respondent'switnessMaxwell(its general manager of manufacturingengineering of its business forms and supplies division)conceded thatRespondent's decision to discontinue its Birmingham printing operationwas first disclosed outside of the company hierarchy on November7, 1973,by Directorof Employee Relations Rosier at the meeting with the Union onthat day9Although Respondent now contends it in fact engaged in bargainingwith the Union on November 7 on the subject of its decision to close itsBirmingham pnnting plant,Icannot regard the foregoing or anything elsewhich took place at that meeting, as credibly described at the hearing, asconstituting bargaining within the Act's requirements At no time did Re-spondent in any way indicate any willingness to discuss its decision to dis-continue printing at Birmingham Contrary to Respondent's apparent posi-tion,Ido not regard the fact that it was theoretically open to the Union toattempt to discuss this subject with Respondent as an answer toRespondent's announcement of cessation of operations coupled with itslimitation of bargainingto theeffectthereofopen and that it was not within the Board's certification. 10The testimony of Respondent's own witnessesstronglysuggests, if indeed it does not itself establish, that by No-vember 7 it had determined to terminateitsBirminghamprinting operations and that a primary purpose of its No-vember 7 meeting with the Union and its employees' bar-gainingcommittee was to announce that decision. Thus,Respondent'switnessMaxwell, generalmanagerof manu-facturingengineeringof its business forms and supplies di-vision,testifiedabout having been involved in theCompany's "decision" to close the Birmingham printingplant, which was reached based on his recommendation ofOctober 11, approved by the top hierarchy of the Companyin Detroit on October 29, 1973. Respondent's chief negoti-ating spokesman, Director of Employee Relations John F.Rosier, Jr., of its Detroit office, also testified extensively onthis subject. Conceding that he opened the November 7meetingby reading the statement which has been quotedabove, he testified that after doing this he then said, "We[are] here to discuss theeffectsthat thisdecisionwould haveon the Birmingham plant employees" (emphasis supplied).Although, at this, the Union did not ask to negotiate con-cerning that decision by Respondent, Rosier concedes thatRespondent at no time suggested or indicated that thiscould be done. Although at the hearing Rosier denied say-ing that the printing plant closing was because of the strike,he at thesame timeadmitted that when union representa-tiveMcKenzie asked whether the plant would have contin-ued in existence if the Union had accepted the Company'sproposals, he (Rosier) replied in the affirmative, addingthat although the strike was not the "culminating" factor ithad been a "consideration" since the work was being doneelsewhereAnd Rosier, a credible witness (like, on thewhole, Respondent's preceding witness, Maxwell), candid-ly conceded on cross-examination that at the meeting ofNovember 8 he was twice asked by union negotiator Mc-Kenzie whether the Birmingham printing plant would beoperating if the Union had accepted the Company's lastoffer, and that he (Rosier) replied, "Yes"; and further, thatwhen he (Rosier) was then also asked if the plant would beopen if the company proposal were acceptednow,Rosierreplied, "No.... a decision had been made . . . it [is] toolate."According to Rosier, he was notifiedin lateOctoberor early November 1973, by top officials of the Company'shierarchy that the "decision" had been made "to close .. .the printing plant in Birmingham" (not, it is noted, that theCompany would negotiate on this subject); it was for thisreason, to make this announcement, that the November 7meeting was convoked, and it was at that (November 7)meeting that the Union was first informed of that decision.Rosier further testified that at no time did he receive anyindication that the Company's decision to discontinueprinting at Birmingham was not a firm or final decision orthat he had any authority to negotiate in that regard."10 The foregoingfindings arebased on thetestimonyof General Counsel'switnesses McKenzie,Compton, Collins, and Stamps,which is in substantialaccord and strongly mutually corroborativeiiRosier also testified that he neverthelesswould have "listened" to any-thing said by the Union in this regard and would have reported it back tohis superiorsIdo not regard this-particularlysince not communicated tothe Union-as altering the essentialnature ofRespondent's announced de-cision to cease its printing operationsat Birminghamnor of its expressed BURROUGHS CORPORATIONAsked whether it was his position that he was prepared tonegotiate with the Union on the subject of that plant dis-continuance after he first made it known on November 7,Rosier conceded that on the very next day,November 8, hestated it was "too late." lzAdditionally,two letters,dated November 12 and De-cember 3,1973, each from Respondent'sDirector of Indus-trialRelations Rosier to the Union(forming part of G.C.Exh. 2)make it abundantly clear that Respondent was will-ing to negotiate with the Union only on the subject of theeffectof its announced discontinuance of its Birminghamprinting plant.On top of the foregoing,it is observed that in a letterdatedDecember27, 1973 (G.C. Exh.2),summarizingevents herein from Respondent's viewpoint,Respondent'scounsel wrote to a Board agent that"on November 7 and8 . . the Company notified the Union of its decision toterminate operations at the Birmingham facility" (p.2); andin various other portions of the letter there are referencesto "the Company's decision to terminate operations at theBirmingham facility"(e.g., pp.3 & 4). On page 4 of thatletter the statement occurs that "At the outset, let the rec-ord reflect that the Company is not `threatening to close'the plant,but has, in fact,decided to terminate operationsat the Birmingham facility as was announced to the Unionon November 7." On page 5 of the same letter, the follow-ing statement is made:Further,it is our position that there was no obligationto bargain with the Union with respect to such deci-sion [to terminate the Company's printing plant in Bir-mingham],but merely to bargain as to the effects ofthe decision on the unit employees. . .If,during all this letterwriting as well as meetings, Re-spondent had been willing to discuss with its employees'representatives the subject of its decision to discontinue itsBirmingham punting plant,under the circumstancesshown,itwould have been a simple matter for it to havesaid so in plain words, as it did in explicitly stating repeat-edly that it was prepared to discuss the "effect"of thatdecision.In light of this record,Ibelieve it abundantly clear andaccordingly find that Respondent'sNovember 7, 1973, an-nouncement,as well as its actions at all times since then,constituted a refusal to bargain on the subject of its deci-sion, unilaterally arrived at on its part prior thereto, todiscontinue its Birmingham printing plant. I further findthat at no time has Respondent bargained on that subjectnor indicated or evinced willingness to bargain thereon.limitation of bargaining to the "effect" thereof12 In view of the contrary testimony of Respondent's own credited wit-nessesRosier and Maxwell, as well as General Counsel's credited witnessesMcKenzie, Compton, Collins, and Stamps, I reject and discredit the testi-mony of Respondent's Manager of Sheet Plant Employee and IndustrialRelations Huntress to the effect that Rosier not only indicated willingnessto discuss the effects of theBirminghamprinting plant discontinuance butalso the closing itself13These, more complex than the "sheet" or "cut' forms, are punched orrolled and collated or assembled into packs or otherwise The Birminghamprinting plant was not then producing such forms577c.Respondent's cessation of its printing operations atBirmingham as a "Total Shutdown" rather than a"Transfer" elsewhere,- alleged "Economic" factors involvedRespondent further contends that its described actionconstituted a total and permanent shutdown of its entireformer operations in Birmingham, for valid economic rea-sons,and not merely a partial shutdown or transfer thereofelsewhere. For reasons to be explicated, I disagree alsowith these contentions and find that its described actionsconstituted a transfer of a portion of those operations toother locations, while maintaining a portion thereof in Bir-mingham; and I conclude that, although Respondent hasfailed to establish factual or legally valid economicnecessi-ty therefor, in any event economic necessity is not a de-fense to failure to bargain as required by the Act.Respondent's Birmingham printing plant is not the onlysuch facility it has. Respondent has a number of printingplants and business forms storage facilities geographicallyand strategically situated throughout (as well as outside of)the country. Thus, at the time of the strike herein at itsBirmingham printing plant, it was perhaps a relatively sim-ple matter, though perhaps inconvenient and involving ex-pense, to divert orders from there-as credibly testified byGeneral Counsel witness Compton, who has been em-ployed by Respondent since 1956, almost 20 years-to itsother printing plants at Dallas, Denver, and Cincinnati.Respondent's general manager of its manufacturing en-gineering of its business forms and supplies division, Rich-ard E. Maxwell, called by Respondent, testified at lengthconcerning some aspects of its organizational methodolo-gy. He is stationed at Respondent's Rochester, New York,headquarters. As described by Maxwell, in 1973 the Bir-mingham printing plant here involved, coming under hisjurisdiction,was one of eight of Respondent's businessforms plants, and one of five such plants producing "sheet"or "cut" forms, which, when bound, are shipped to custom-ers.Maxwell claims that on October 4, 1973, he noted-or,more accurately, again observed, since this was concededlynot a novel observation-a change, of unquantified degree,in consumer demand for "rotary-type" or "pin register" 13rather than "sheet" or "cut" forms. Although Maxwell de-scribed the change as a "significant" downward trend, heconceded that what he meant by this was no more than apredictionfor some indeterminate time in the future, sincethe level of consumer demand for the "sheet" or "cut"forms being produced at Birmingham and four other Bur-roughs plants (i.e., Dallas, Cincinnati, Denver, and Tolland[Connecticut] ), as well as industrywide,had remained con-stant,and that there was even a backlog of orders waitingto be filled at Birmingham. Since the strike of employees atBirmingham commenced on September 20, it was thusroughly contemporaneously and subsequent thereto-bycoincidence or otherwise-that the described Maxwell ob-servations took place, and that the printing work then inprocess at Respondent's Birmingham printing plant wasshifted to one or more of Respondent's four other printingplants turning out "sheet" or "cut" forms, and that Re- 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent initiated its determination to discontinue printingoperations at its Birmingham printing plant. Maxwell as-cribes this decision to thepredictive"factor" for other prod-ucts already noted, in the face of a concededly stable de-mand for products of the type being produced at Birming-ham; to the fact that the Birmingham printing plant leasewas due to expire on August 31, 1974-almost a year later,with no indication that renewal thereof was economicallyunfeasible 14 or even automatic under the terms thereof,nor that other, suitable facilities could not readily be ob-tained in Birmingham or its vicinity; to conclusory andvague observation that the Birmingham facility offered"relatively little economic feasibility for expansion"; to hisconclusion that the "available space" at the Birminghamprinting plant was "not particularly well laid out for manu-facturing"-in the face of the fact that it had been in exis-tence for approximately 20 years, and again, with no indi-cation that ample suitable facilities were not readily andeconomically available in Birmingham or its vicinity; and,finally, to his assertion that Birmingham is "geographically.. . less well located" than Respondent's other plants-again, in the face of its location there for some 20 yearsand the further fact that removal of that plant concededlyleft a total void for the southeast in Respondent's country-wide geographic coverage (a void which, as educed oncross-examination, would be filled by Respondent's imple-mentation of its recent decisions-i.e., after its decision todiscontinue its Birmingham printing plant-to open twoother printing plants, one at Salisbury, Maryland, with atfirst 70 and eventually 200 employees, and one at RockyMount, Virginia, with 150-200 employees). Conceding thatno consideration had been given to moving the Birming-ham printing plant to elsewhere in Birmingham or in theBirmingham area (not only for "sheet" or "cut" forms pro-duction, but also for "rotary-type" or "pin register" formsproduction), Maxwell further conceded that one of the fac-tors involved in Respondent's decision to discontinue itsprinting operations at Birmingham was the "anticipatedadditional costs of operating that plant"-which cannot beassumed not to include additional labor costs through theimpact of unionization of that plant. Maxwell testified thatthe decision to close the Birmingham printing plant was for"economic reasons" unrelated to the September 20 strike"except for timing" since Respondent's printing work therewas "reassigned" to other locations after the strike startedso as to "service the customers"-again indicating a con-tinuinneed for the printing service performed at Birming-ham.lgOn cross-examination,Maxwell conceded that, at thetime of his described observations and review of the situa-tion in October 1973, he was "well aware" of the Unionand collective-bargaining situation and strike at the Bir-mingham plant, that anticipated "labor costs" did indeedenter into Respondent's decision to discontinue that plant,14Maxwell conceded on cross-examination that he never received anyindication that the Birmingham lease could not be economically renewed ifResFondent wished to renew it1Although Maxwell indicated that Respondent has closed other plantselsewhere-two in the past 14 years-no significance can be ascribed there-to, in terms of the issues here presented, at any rate in the absence of acomprehensive showing of the precise comparative circumstances thereofand that his projection of estimated "savings" through1977 from the closing of that plant (Resp. Exh. 4, p. 3)included savings of "labor costs." Also according to Max-well, since the strike at Birmingham, various items of print-ing equipment, related to continuation of Respondent'sproduction requirements including those for Birminghamplant customers, have been transferred from there toRespondent's Denver and Dallas plants;16 and its person-nel at its four other comparable printing facilities were in-creased by a total of 24 employees (including supervisory)between September 30 and December 31, 1973)Respondent's chief negotiator, Director of EmployeeRelations Rosier, testified, consistently with Maxwell, thatthe strike of employees at Birmingham was a "consider-ation" in its decision to terminate printing operationsthere, since the printing work which had been done therehad been shifted elsewhere.To the foregoing must be added certain statements madeon Respondent's behalf, in a December 27, 1973, letterfrom its counsel, to the Board investigator (G.C. Exh. 2);namely, that after commencement of the strike (September20, 1973) Respondent made "[a]rrangements . . . to trans-fer work normally performed at the Birmingham plant toother plants of the Company" and that, "in order to meetthe increased demands on the capacity of these otherplants due to the increase in volume of work necessary tobe performed at these locations," Respondent "relocate[d]certain equipment which was located at the Birminghamfacility" t(id.,p. 3); that after Respondent's rapidly ensu-ing decision to terminate its printing operations at Bir-mingham-at least in part for "economic" reasons includ-ing "labor costs," as conceded by Respondent's witness-es-"arrangements have been made to relocate theremaining equipment to other of the Company's locationsto be utilized in their production operations"(id. );that theBirmingham "strike precipitated the Company's manage-ment to reassess and reconsider its future manufacturingplans . . . for the Birmingham facility"(id.,p.4);and that"the strike made it necessary to transfer work normallyperformed at the Birmingham facility to other locations inorder to meet customer requirements. It was discoveredthat these other locations could reasonably absorb the in-creased volume of work, which further made the Birming-ham facility expendable from a business standpoint."(id.,p 5).19It is finally to be noted that not only has the lease atRespondent's Birmingham printing plant premises not ex-pired, but that, with the exception of the items of equip-ment which have been described, that plant continues to be16These are listed in the December 27, 1973, letter from Respondent'scounsel to the Board agent (G C Exh 2, p 3) as consisting of six numberingmachines shipped on October 2 to Respondent's Denver plant, a precollatorshipped on October 5 to its Dallas plant, and two AB Dick printing pressesshipped on October 23 to its Dallas plantAs of September 20, 1973, there were 43-45 employees in the Birming-ham bargaining unit, including employees at the new warehouse location18This equipment is described in fn 16,supra19A previous portion of the same letter (p 4) lists "the Union's demandsfor a substantial wage increase, reduced working hours, increased overtimepremium and increased vacation time off" as "major areas" of bargainingdivergence resulting in the strike and which, as aforestated, "precipitatedthe Company's management to reassess and reconsider its future manufac-turing plansfor the Birmingham facility " BURROUGHSCORPORATIONotherwise intact, and with or without-but in any eventwith-the return of those items of equipment, able to re-sumeoperations.In view of the circumstances shown, I consider it abun-dantly clear and accordingly find that Respondent's an-nounced decision to "cease printing operations at the Bir-mingham facility" (G.C. Exh. 2, Respondent's letter of No-vember 12, 1973, to Union, p.1) was-contrary toRespondent's contention-not a shutdown of its Birming-ham printing operations, but merely a transfer and redistri-bution thereof among its other printing plants, while main-taining and expandingan essentialpart of its Birminghamoperation-namely, its storage, warehousing, and customersupply facilities-in Birmingham; and that no economicnecessity therefor has been established by substantial cred-ible proof, even though, for reasons to be described, eco-nomic necessity would in any event not constitute a legaljustification for Respondent's failure and refusal to bargainwith respect to its announced decision to "cease pnntingoperations at the Birmingham facility."B. Resolution and RationaleConceding it was and is obliged to bargain concerningtheeffectsof its discontinuance of its printing operations inBirmingham, Respondent insists it was and is under noobligation to bargain concerning itsdecisionto discontinuethose operations. ° Under the circumstances shown, I dis-agree.Notwithstanding disapproval by some of the Circuits 21(although it may be questioned whether such disapprovalwould be extended to the circumstances here shown),seemingly not including the District of Columbia 22 theFourth, or the Fifth 24 in which this case arises, the Boardappears consistently to have adhered to the principle thatan employer must bargain with employees concerning apartialdiscontinuance or shifting, change, or relocation ofitsbusiness operations affecting the terms and conditionsof unit employees, as well as concerning the effects thereof.The Board's rationale, derived from or consistent withprinciples firmly established by the Supreme Court in Fi-breboard25 (that elimination of bargaining unit jobs re-20"[I]t is ourposition there was no obligation to bargain with the Unionwithrespect to such decision, but merely to bargain as to the effects of thedecisionon the unitemployes" (Respondent's counsel'sDecember 27,1973, letter to theBoardAgent Cynthia P Bibb, G C Exh 2, p 5)21Notably the Third(N L.R B v Royal Plating andPolishingCo, Inc,350 F 2d 191 (1965), EighthIN L R B v Adams Dairy, Inc,350 F 2d 108(1965), cert denied 382 U S 1011 (1966) ), Ninth(N L R B v TransmarineNavigationCorporation,380 F.2d 933 (1967); and Tenth(N L R B v Thomp-son Transport,inc, 406 F 2d 698 (1969)) Cf alsoN L R B v Dixie OhioExpress Company,409 F 2d 10 (C A 6, 1969)2 InternationalLadies' Garment Workers Union [McLoughlin Mfg Corp ]vN L R B,463 F.2d 907 (C.A D C , 1972), motion for leave denied 392U.S. 92223 Cf remarksinfra,In 25, in relation toDarlingtonon remand24 N L R B v Winn-Dixie Stores, Inc,361 F 2d 512, 517 (C A 5. 1966),cert. denied 385 U S. 935 (1966)25Fibreboard Paper Products Corp v N L R B,379 U S 203, 210 (1964)SubsequenttoFibreboard,the Court ruled inTextileWorkers Union ofAmerica v Darlington Manufacturing Co.,380 U S 263 (1965), that an em-ployer may at any time, without violatingSection8(a)(3) of the Act,totallyclose downits businessto avoid dealing with a Union, butmaynot partiallyclose down its business if its foreseeable purpose for so doing is to "chill579quires bargaining since it comes within the Act's phrase"other terms and conditions of employment" ), as ex-pressed inOzark Trailers, Inc.,161NLRB 561, 566 (1966),has been:[A]n employer's decision to make a "major" change inthe nature of his business, such as the termination of aportion thereof, is also of significance for those em-ployees whose jobs will be lost by the termination.For, just as the employer has invested capital in thebusiness, so the employee has invested years of hisworking life, accumulating seniority, accruing pensionrights, and developing skills that may or may not besalable to another employer. And, just as theemployer's interest in the protection of his capital in-vestment is entitled to consideration in our interpreta-tion of the Act, so too is the employee's interest in theprotection of his livelihood.The quoted rationale is singularly applicable here, whereemployees were summarily ousted from jobs they had heldfor 20-30 years, in effect for or as a direct sequel to exercis-ing a right guaranteed to them by Congress in the Act. It isdifficult to perceive justification for an arbitrary refusal tobargain concerning matters at the very core of the employ-ment relationship and its continuance, particularly in thelight of the Act's mandate, the teachings of myriads ofreportedcasesand other publications, and common indus-trial relations experience that in the peristalsis of bargain-ing many ideas are born and compromises and accommo-dations made so as to keep operations going instead ofsummarily delivering them up to the executioner's axe. It isno answer to this to insist that employers have the right tomanage their own affairs. Of course they do, as do employ-ees and unions. But the obligation to bargain, imposed bythe Act in the collective wisdom of its enactors, requires nomore than to bargain in good faith-not, as has innumera-ble times been pointed out, necessarily to agree.26Nor is it an answer to the Act's bargaining obligationthat "economic" factors mandated a partial discontin-uance and shifting of an employer's operations from oneplanttoanother,particularlywhere-as here-theemployer's decision follows on the heels of unionizationand concededly is based atleastin part on added "laborcosts" because of the unionization and is triggered by anemployees' strike.Royal Norton Mfg. Co.,189 NLRB 489(1971). These are the very matters that collective bargain-ing involves; when bargained about, they frequently if notusually result in a scaledown or readjustment of union eco-nomic demands.Finally, it is emphasized that the issue here-unlike thatinDarlington 27-is not Respondent's right to discontinueunionism" atanother ofitsplantsDarlingtondid not involve any issue ofviolation ofSection 8(a)(5) of the Act On remandofDarlingtonto theFourth Circuit,the Board'sdecision that the employer was in violation ofSection 8(a)(3) for chillingunionism in its other plantswas enforced, 397F 2d 760 (1968), and certiorari thereafter denied 393 U S 1023 (1969)26Ozark, supra,161NLRB at 56827 Supra,In 25 It is also to be observed that in theinstant case-furtherunlikeDarlington-Respondent's announced decisionto discontinue itsprinting operationsat Birmingham and its refusal to bargainon that subjectContinued 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDits printing operations at Birmingham or to shift them else-where-it undoubtedly has that right-but tobargaincol-lectively with its employees on that subject. Under the cir-cumstances shown, for the reasons explicated, I hold andconclude that Respondent did and does have that obliga-tion.It is accordingly concluded that Respondent violatedSection 8(a)(5) and (1) of the Act by failing and refusing tobargain with the Union concerning its partial discontin-uance of its printing operations at its Birmingham plant asdescribed and found; and that the strike of the bargainingunit employees there was, under the circumstances shown,on November 7, 1973-the date on which Respondent an-nounced and since which it has maintained that decision-converted to an unfair labor practice strike, which sincethat time it remains.Fibreboard Paper Products Corp vN.L.R.B.,379 U.S. 203, 210-215 and 215-217 (1964);RoyalTypewriter Company,209 NLRB 1006 (1974);SoutheasternEnvelope Co., Inc.,206 NLRB 933 (1973);Bruce E. Kronen-berger and Herbert Schoenbrod d/b/a American Needle &Novelty Company,206 NLRB 534 (1973);Harper TruckService, Inc.,196 NLRB 262 (1972);Plastics Transport Inc.,193NLRB 54 (1971);Regal Aluminum, Inc.,190 NLRB468 (1971);Royal Norton Mfg. Co.,189 NLRB 489 (1971);Fraser & Johnston Company,189 NLRB 142 (1971), modi-fied 469 F.2d 1259 (C.A. 9, (1972) );Morrison CafeteriasConsolidated, Inc.,177 NLRB 591 (1970), enforcement de-nied in part 431 F.2d 254 (C.A. 8, (1970) );The Red CrossDrug Company,174 NLRB 85 (1969), enfd. 419 F.2d 1245(C.A. 7, (1969) );DraperyManufacturing Co., Inc,170NLRB 1706 (1968), modified 425 F.2d 1026 (C.A. 8, 1970);Thompson Transport Company, Inc.,165 NLRB 740 (1967),enforcement denied in part 406 F.2d 698 (C.A. 10, 1969),and 184 NLRB 38;McLoughlin Mfg. Corp.,164 NLRB140, 141, enfd. as mod., 463 F. 2d 907 (C.A.D.C.), motionfor leave denied 392 U.S. 922;McGregor Printing Corpora-tion,163 NLRB 938, 939-940 (1967);Ozark Trailers, Inc.,161NLRB 561, 564-570 (1966);Royal Plating and Polish-ingCo., Inc.,148NLRB 545, 547-48 (1964), and 152NLRB 619 (1965), enforcement denied 350 F.2d 191 (C.A.3, 1965), and 160 NLRB 990 (1966);Winn-Dixie Stores,Inc.,147 NLRB 788 (1964), enfd. as modified 361 F. 2d 512(C.A. 5, 1966), cert denied 385 U.S. 935 (1966). Cf.Order ofRailroad Telegraphers v. ChicaSo & North Western RailwayCo., 362 U.S. 330, 336 (1960). 8occurredduring the course ofand in avoidance offurthernegotiations withthe UnionNotwithstanding the foregoing, however, the ripples and chilling effect ofRespondent's actions here in partially"discontinuing"or transferring someof its Birmingham operations could not but be felt in its other plants, as Ifind they were,particularly considering that Birmingham orders and work,as well as some equipment,were openly transferred to those other plants28 But cfSummitTooling Company,195 NLRB 479 (1972), enf 474 F 2d1353 (C A 7, 1973), in which, however, the Board indicated that-whollyunlike the instant case-the "practical effect [of the closing]was to take theRespondent out of the business of manufacturing tool and tooling prod-ucts"(id, p480) and that under these circumstances the Act did not require"eliminating the prerogative of an employerto eliminate itself as anemployer" (id )IntlUnion, UA W, and its Local 864 (General Motors Corpo-ration),191NLRB 951 (1971), affd 470 F 2d 422 (C A D C , 1972), involv-ing an economic decision tosellan independent dealership,is in the samecategory "It[General Motors Corporation ]did not overruleOzark Trailers,Inc, 161 NLRB 561, 565-570, and other decisions in which the Board,Upon the foregoing findings and the entire record, Istate the following:CONCLUSIONS OF LAW1.Jurisdiction is properly asserted in this proceeding.2.By failing and refusing at all times since November 7,1973, to bargain with the Union as the duly certified exclu-sive collective-bargaining representative of Respondent'semployeesin anappropriate collective-bargaining unit,concerning cessation of Respondent's printing operationsat itsBirmingham,Alabama, plant, under the circum-stances setforth and found in section III,supra,Respon-dent has engaged and is continuing to engage in unfairlabor practices in violation of Section 8(a)(5) and (1) of theNational Labor Relations Act as amended.3.Said unfair labor practices have affected, affect, andunlessdiscontinued or permanently restrained and en-joined will continue to affect commerce within the mean-ing of Section 2(6) and (7) of the Act.4.The economic strike of said unit employees whichcommenced on or about September 20, 1973, was, by rea-son of and in consequence of Respondent's unfair laborpractices referred to in Conclusion of Law 2,supra,onNovember 7, 1973, converted to, and has atall times sinceremained and is, an unfair labor practice strike.REMEDYBecauseof the strong equities presented in cases of thistype, where employees have been dislodged from their longterm livelihood and simultaneously stripped of effectivebargaining power through their employer's precipitate uni-lateral removal of their place of employment,unusual rem-edies will be encountered in the reported cases, tailored tothe individual case and seeking to repair the situation cre-ated by the particular employer, in the frame of fairness tothe wronged employees without unnecessary harshness tothe wrongdoing employer. Cf., e.g.,Garwin Corporation;S'Agaro, Inc., etc.,153 NLRB 664 (1965), enfd. as modified374 F.2d 295 (C.A.D.C., 1967), cert. den., 387 U.S. 942,and 169 NLRB 1030 (1968), enfd. 70 LRRM 2465 (C.A.D.C., 1969), cert denied 395 U.S. 980 (1969). The difficulty isthat of fitting broken pieces together again without creat-ing an unacceptably imperfect product.Although the Board has traditionally been loath 29-notwithstanding the absence of similar reluctance on thepart of courts and even arbitrators-to exercise its powerto order return of "runaway" employers, in this case theemployer is not yet gone; it has but one foot out of thedoor. Under the particular circumstances here presented,with Respondent's Birmingham printing plant not yet dis-assembled but still substantially intact-except for somepieces of equipment, which can be returned with the samenotwithstanding court decisions to the contrary, held that an employer oper-ating two or more plants was obligated to bargain with respect to a decisionto close one of those plants Decisions sinceGeneral Motorshave reachedthe same result[Citations omitted ] Accordingly, we hold thatRespondentswere requiredto bargainin good faithconcerning the decisionto close theplant"Royal Typewriter Company,209 NLRB 1006 (1974)29 Cf ,e g, Garwin, supra BURROUGHS CORPORATIONapparentease asthey were removed-for startup of thestalled operations there. (Respondent concedes in its brief(p. 4) that this equipment is "not significant as compared tothe total capital equipment of the Birmingham facility." )This being the case, the usual reasons for withholding aresumption order not being here present, all things consid-ered in my view an order to resume normal operations atthe Birmingham plant pending negotiations as to its futurefate would be appropriate, fair, and equitable here, and Ishall accordingly so recommend. Cf.Bruce E. Kronenbergerand Herbert Schoenbrod d/b/a American Needle & NoveltyCo., 206 NLRB 534 (1973).Notwithstanding the foregoing, however, it isrecognizedthat for various reasons which cannot now be anticipatedand which may or may not eventuate by the time any rec-ommended Order herein becomes final or is enforced,compliance with the order to resume normal operations ofthe Birmingham printing plant may become impossible,impracticable, or unfeasiblefor no reason attributable to Re-spondent.(Thus, for example, although Respondent's ownproof indicates no basis for believing that Respondent'sleaseon the Birmingham printing plant premises-said tobe due to expire in August 1974 if not extended or re-newed-cannot economically be renewed, or that an alter-native suitable factorysitein or around Birmingham can-not readily be obtained, the theoretical possibility never-theless remains thatfor no reason attributable to Respondentsuch may not come about in view of the mere passage oftime until the recommended Order becomes final or is en-forced.) In such event,and insuch event alone,if reinstitu-tion and resumption of the Birmingham printing plant isnot possible or feasible and does not take place within 60days from the date the recommended Order herein be-comes final or is enforced (or sooner), in lieu thereof Re-spondent should be required to establish a special andmeaningful preferential hiring list for the displaced em-ployees, since otherwise Respondent's employees who losttheir jobs in direct consequence of Respondent's unlawfulunilateral discontinuance of that portion of its operationswill have been totally deprived of a remedy restoring themto those jobs or any substitute jobs. In connection withsuch preferential hiring list, in view of the circumstances,having in mind among other things that some of the em-ployees of the Birmingham printing plant have grown oldinRespondent's service,Respondent should shoulder theburden of the reasonable cost of their relocation. It is rec-ognized that this alternative of establishing a preferentialhiring list and relocating those of its wrongfully displacedemployees who desire to avail themselves thereof-an al-ternative here designed out of considerations of fairness toRespondent, as an alternative to plant resumption-mayplace Respondent in the position of having to make a hardchoice between resuming or altogether abandoning its Bir-mingham operations, at its peril. However, on the analogyof the tort-feasor who must disentangle himself from theconsequences of a situation of his own makmg,30 equity30Cf JudgeLearned Hand inN LR B v Remington Rand,Inc, 94 F 2d862, 872 (C A 2)581requires that Respondent rather than its wronged employ-ees assume at least the initial risk of adverse findings, by atrier of fact in any compliance proceedings supplementalhereto,on the question of whether any failure onRespondent's part hereafter to resume its Birminghamprinting operations, in accordance with the terms of theOrder herein, will in fact have been impossible, impractica-ble, or unfeasible for a reason not attributable to Respon-dent.Respondent should, of course, also be required to refrainfrom repetition of the violation found; to bargain collec-tively in good faith on the subject of its professed intentionor decision to move its printing operations out of Birming-ham; and to produce data for computation of such back-pay and other sums and benefits as may be due, in accor-dance with principles established in theWoolworthandIsiscases.31Under the circumstances here presented, involvingunfair labor practice strikers and a closed or suspendedplant operation ordered to be resumed, but with the possi-bility nevertheless that it may not be resumell and that inthat event preferential hiring lists may have to be estab-lished, backpay shall be calculated for each affected em-ployee from a date 5 days from the date of his uncondition-al application for remstatement,32 and shall continue until(a) the date he is reinstated to his former (or, if not avail-able, substantially equivalent) position in Respondent's re-sumed Birmingham printing plant, or (b) the date said em-ployee, at his election as herein provided,entersupon sub-stantiallyequivalentemployment in another ofRespondent's printing plants, or rejects or refuses such em-ployment at each and all of said plants, or (c) the date saidemployee enters upon substantially equivalent employmentelsewhere, whichever contingency "(a)," "(b)," or "(c)" oc-curs earliest.Respondent should also be required to post the usualNotice to Employees.Respondent has at no time disputed its obligation to bar-gainwith the Union concerning theeffectsof its an-nounced decision to discontinue or transfer its Birming-ham printing operations. Since the complaint neither alleg-es any failure on Respondent's part to comply with thatobligation nor was the extent of Respondent's complianceor noncompliance with that obligation litigated on this pro-ceeding, I shall refrain from including any provision onthat subject in the recommended Order.33[Recommended Order omitted from publication.]31F W Woolworth Company,90 NLRB 289 (1950),Isis Plumbing & Heat-ing Co.138 NLRB 716 (1962)'12CfRoosevelt Roofing and Sheet Metal Works,Inc, 204 NLRB 671(1973).Sea-Way Distributing, Inc,143 NLRB 460 (1963)33 1 note, however, without comment, a letter fromRespondent to theUnion, dated February 8, 1974 (Resp Exh 3), taking theposition thatRespondent has fulfilled its obligation on that subject by having arrived atan "impasse" thereon Under the circumstancesshown, I do not regard theCharging Party or General Counsel as estopped from asserting or prosecut-ing Respondent's refusal tobargain about the partialdiscontinuance andtransferof its Birmingham printingoperations, by reason of any discussionwith Respondent concerning the effects thereof, nor even by any paymentby Respondent to employees of any Respondent-imposed "impasse"formu-la concerning "severance pay", althoughin the event of resumption ofRespondent's said operations any such amounts so received by employeesshould in equity be offset against backpay calculated under therestitutionprovisions of the Order herein, in any supplemental compliance proceeding